DAVIDSON, P. J.
Relator was indicted for the murder of his father. There was a trial before a jury. That body failed to agree. The relator then applied for bail under a writ of habeas corpus. On hearing the court remanded him to custody without bond. The case is before us on appeal from this decision of the trial court. The statement of facts is rather voluminous. After a careful reading and weighing of the testimony, we are of opinion that the relator is entitled to bail. Following the practice of this court in this respect, we pretermit a discussion of the evidence, or give any reasons for the conclusion we have reached. The case is to be tried again by a jury. In reversing the judgment of the court below, we fix bail in the sum of $5,000, upon the giving of which by relator in the terms required by law lie will be released from custody; and it is so ordered.